Citation Nr: 0000944	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-07 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1946 to December 
1947, and from October 1950 to July 1951.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for PTSD.


FINDINGS OF FACT

1.  In a November 1993 rating decision, the RO denied service 
connection for PTSD; the veteran was notified of that 
decision by letter in December 1993.

2.  By a decision in June 1997, the Board dismissed the 
appeal from the November 1993 rating decision denying service 
connection for PTSD on the basis that a substantive appeal 
was not timely filed.

3.  The evidence received subsequent to November 1993 
regarding a claim for service connection for PTSD, by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1993 RO rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7104(b) (West 
1991).

2.  The evidence received subsequent to the RO's November 
1993 decision is not new and material, and does not serve to 
reopen the veteran's claim for service connection for PTSD.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

In a November 1993 rating decision, the RO denied service 
connection for PTSD.  The veteran was notified of that 
decision by a letter in December 1993.  He filed a notice of 
disagreement in August 1994.  The RO issued a statement of 
the case in October 1994.  The veteran filed his substantive 
appeal in February 1995.  As part of a June 1997 decision the 
Board dismissed the veteran's appeal on procedural grounds 
for failure to file a timely substantive appeal. Accordingly, 
the November 1993 rating decision by the RO is final.  
38 C.F.R. § 3.104 (1999).  The RO's November 1993 remains the 
determinative final decision from which the Board will begin 
its analysis of the veteran's claim.  The question presently 
before the Board is limited to whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim.  To reopen a finally denied claim, a veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108, 
7104 (West 1991); 38 C.F.R. § 3.104 (1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

In this case, as previously discussed, the RO denied service 
connection for PTSD
in a November 1993 rating decision.  In this decision, the RO 
found that the evidence did not reveal that the veteran had a 
diagnosed PTSD condition.  The evidence received since the 
November 1993 rating decision regarding service connection 
for PTSD includes a VA examination from June and July of 
1994, the transcript of the April 1997 Board hearing, a copy 
of a September 1950 inservice medical examination report, 
psychiatric consultation reports from R.B. Lundy, M.D., for 
the period of October 1993 to December 1997, progress records 
of the Southwest Mississippi Mental Health Complex from 
September 1993 to December 1997, as well as statements from 
the veteran to VA regarding his psychiatric condition.  The 
Board finds that while most of this evidence may be 
considered new, none of it is material to the veteran's claim 
in that it does not provide evidence of a confirmed PTSD 
diagnosis.  The Board also notes that the veteran's claims 
file includes additional medical evidence submitted since 
November 1993 that was not listed above.  The Board finds 
that this evidence pertains to the veteran's other disability 
claims and is not related to his service connection for PTSD 
claim.      
            
The Board first considers the evidence from the VA 
examination from June and July of 1994.  The Board finds that 
this evidence is new in that it has not previously been 
considered by the Board.  However, this evidence is not 
material to the veteran's claim.  In June 1994, VA examined 
the veteran and found that he exhibited some symptoms 
suggestive of a PTSD diagnosis, but that he should undergo 
psychological testing to aid in the diagnosis.  The examiner 
also noted that the veteran exhibited features of 
passive/aggressive personality disorder.  Following July 1994 
psychological testing that did not support a PTSD diagnosis, 
the VA examiner diagnosed the veteran as having an anxiety 
disorder, not otherwise specified, and passive/aggressive 
personality disorder.  However, this new evidence does not 
provide any evidence that the veteran has a current PTSD 
condition.  Without a medical diagnosis confirming a current 
PTSD condition, these records are not material to the 
veteran's claim.  See 38 C.F.R. § 3.156(a) (1999); see also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 
604 (Fed. Cir. 1996) (table).  Therefore, this evidence is 
not material to the veteran's claim.              
    
The transcript of the April 1997 Board hearing is also new 
but not material to the veteran's claim.  During this 
hearing, the veteran testified that he has recurring memories 
of seeing a truck driver killed during the Korean War and 
seeing dead bodies at the United Nations cemetery in Korea 
when he was on working parties at the cemetery.  He also 
explained how he has homicidal ideations upon occasion when 
he is around other people.  However, as the veteran's 
representative admits during the hearing, the veteran does 
not have a diagnosed PTSD condition.  Thus, this transcript 
evidence does not supply the critical PTSD evidence that 
would be material to his claim.

The Board notes that a copy of a September 1950 inservice 
medical examination report that has been submitted since the 
November 1993 final RO decision.  The Board finds that this 
evidence is not new because this information was associated 
with the claims file prior to the RO's November 1993 rating 
decision.              
 
The Board also considers the psychiatric evidence from Dr. R. 
B. Lundy from October 1993 to December 1997.  The Board finds 
that this evidence is new but not material to the veteran's 
claim.  In these psychiatric consultations, Dr. Lundy makes 
numerous references to the fact that the veteran exhibits 
some symptoms of PTSD.  However, Dr. Lundy does not diagnose 
the veteran as having PTSD, and even states in October 1993 
that the veteran does not satisfy all of the criteria 
necessary for a PTSD diagnosis.  The veteran is described as 
having a generalized anxiety disorder and a personality 
disorder, not otherwise specified.  As this evidence does not 
provide a diagnosis of PTSD, it is not material to the 
veteran's case.  Likewise, the    progress records of the 
Southwest Mississippi Mental Health Complex from September 
1993 to December 1997 are not material to the veteran's 
claim.  While they detail the veteran's complaints, such as 
periodic depression, and mental health treatment, these 
records do not provide the necessary PTSD diagnosis.  

Finally, the Board considers the statements that the veteran 
has submitted to VA in support of his assertions that he 
currently suffers from a PTSD condition.  In his November 
1997 Notice of Disagreement, the veteran states that Dr. 
Lundy told him that he meets the criteria for PTSD and should 
pursue a service connection claim for this condition.  
However, the records in evidence from Dr. Lundy, including 
records dated subsequent to the veteran's Notice of 
Disagreement refute the veteran's assertion.  As part of his 
April 1998 Appeal to the Board (VA Form 9), the veteran 
attached a statement that reiterates his claim that Dr. Lundy 
has diagnosed him with PTSD, from as early as July 1993 up to 
the time of the appeal.  However, the Board finds that the 
record does not contain any such PTSD diagnosis.  The Board 
has only the veteran's assertions that he has a diagnosed 
PTSD condition.  The record does not show that the veteran is 
a medical professional or has the training and expertise to 
be qualified to diagnose medical conditions. Consequently, 
his statements do not constitute competent medical evidence 
of diagnosed PTSD condition.  Such a claim must be based on a 
diagnosis by a qualified physician and supported by a 
physical examination.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  As the evidence fails to provide a PTSD 
diagnosis from a medical authority the evidence is deemed to 
be not material to the veteran's claim.           

As none of the evidence added to the record since the RO's 
November 1993 rating decision, either by itself or in the 
context of all the evidence, both old and new, provides 
evidence of a current PTSD disability, the Board concludes 
the additional evidence does not constitute new and material 
evidence sufficient to reopen the claim for service 
connection for PTSD.  Therefore, the November 1993 decision 
remains final, and the claim is not reopened.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim for benefits.  Graves v. Brown, 8 Vet. App. 522, 
525 (1995).  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, the RO fulfilled this obligation in its rating 
decisions and the statement of the case, which explained that 
new and material evidence was needed to reopen the claim, and 
indicated what would constitute such evidence.  Furthermore, 
by this decision, the Board informs the veteran of the type 
of new and material evidence needed to reopen his claim.


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for PTSD.  The benefits sought 
on appeal regarding this claim remain denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

